Citation Nr: 0525792	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  03-19 906	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date prior to September 21, 2000 
for the grant of service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from March 1967 to October 
1969.

This appeal arises from rating decisions of the Cleveland, 
Ohio Regional Office (RO).

By rating decision in November 2002, entitlement to service 
connection for post-traumatic stress disorder (PTSD) was 
denied.  A timely notice of disagreement was received in 
January 2003 and a statement of the case was issued in May 
2003.  The veteran, however, did not submit a substantive 
appeal.  As a timely substantive appeal was not submitted, 
the veteran has not perfected an appeal with regard to the 
issue of service connection for PTSD and, therefore, the 
Board does not have jurisdiction to address this issue.  See 
38 C.F.R. § 20.200 (2004).  

At the March 2005 Travel Board hearing, the veteran presented 
testimony regarding the underlying issue of service 
connection for PTSD.  As the November 2002 prior rating 
decision is final (see 38 C.F.R. § 20.302), the Board 
construes the veteran's testimony as a request to reopen a 
claim of service connection for PTSD.  

Moreover, as the issue of whether new and material evidence 
has been submitted to reopen a claim of entitlement to 
service connection for PTSD has not been developed or 
certified on appeal, this issue is referred to the RO for 
appropriate consideration.




FINDING OF FACT

On March 17, 2005, prior to the promulgation of a decision in 
this appeal with regard to the claim of entitlement to an 
effective date prior to September 21, 2000 for the grant of 
service connection for diabetes mellitus, the Board received 
written notification from the appellant that a withdrawal of 
this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  

The appellant has withdrawn this appeal with regard to the 
claim of entitlement to an effective date prior to September 
21, 2000 for the grant of service connection for diabetes 
mellitus and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.




ORDER

The appeal is dismissed.


                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


